Opinion issued July 14, 2011.

In The
Court of
Appeals
For The
First District
of Texas
                                                     ————————————
NO. 01-11-00456-CV
———————————
IN RE BOB BEnnett a/k/a robert s. bennett, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          In
this petition for writ of mandamus, relator Bob Bennett a/k/a Robert S. Bennett
seeks relief from the trial court’s December 2, 2010 and March 29, 2011
scheduling orders.[1]
 
The petition for writ of mandamus
is denied.  Any pending motions are
dismissed as moot.
PER CURIAM
Panel consists of Justices Keyes, Higley, and Massengale.
 




[1]
          The underlying cause is Kelly Coghlan and Coghlan & Assocs., et
al. v. Bob Bennett a/k/a Robert S. Bennett., No. 759593, in the County Civil
Court at Law No. 2 of Harris County, the Honorable Jacqueline Lucci Smith
presiding.